Citation Nr: 1203671	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-27 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to special monthly pension by reason of the need for regular aid and attendance of another person or by reason of being permanently housebound. 







ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In the Veteran's VA Form 9, Appeal to the Board, received in July 2010, he requested a local hearing before a Hearing Officer or Decision Review Officer.  The record reflects the RO scheduled a hearing, and that the Veteran subsequently requested that the hearing be canceled.  Thus, the Board finds there is no hearing request pending at this time.

When the case came to the Board, it noted that there was a discrepancy as to who was representing the Veteran.  For example, the Veteran had completed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, to allow Disabled American Veterans to represent him.  See December 2007 form.  However, in December 2010, a different representative submitted a VA Form 646, Statement of Accredited Representative in Appealed Case on behalf of the Veteran.  In December 2010, the Board wrote to the Veteran and noted this discrepancy and asked the Veteran for clarification.  In January 2011, the Veteran indicated he wanted to revoke all prior powers of attorney and wished to represent himself.  The Board finds that the issue has been clarified.

The Board notes that not all the records are physically in the claims file but all have been reviewed.  There are records on "Virtual VA," such as the Veteran's January 2009 application for special monthly pension benefits, VA's March 2009 letter informing the Veteran of the evidence necessary to substantiate the claim, VA treatment records from 2007 to 2009, the April 2009 VA examination report, and other records.  

The issue of whether new and material evidence has been submitted to reopen claims for service connection for hepatitis C and a left ear condition have been raised by the record, see May 2010 VA Form 21-4138, Statement in Support of Claim, with attached medical statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In Virtual VA, it shows that the Veteran was granted pension benefits as of November 2011.  See January 2012 notification letter.  In the letter, VA wrote that it had granted pension benefits because the Veteran met one of these criteria: he was (1) age 65 years or older; (2) a patient in a nursing home, or (3) in receipt of Social Security benefits.  Id. on page 2.  Also in Virtual VA, there is an "SSA inquiry," which means that VA did an inquiry as to whether the Veteran was in receipt of Social Security Administration (SSA) benefits.  This document shows that the Veteran was awarded SSA disability benefits.  See id. on page 2 (showing disability onset of September 2008).  The SSA records are not in the claims file and are potentially relevant to the issue on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, the Board must remand the claim in an attempt to obtain these records.  

Additionally, the most recent VA treatment records in Virtual VA are dated in April 2009.  Thus, the AMC/RO should either associate the treatment records from April 2009 to the present with the claims file or have them uploaded to Virtual VA.

Accordingly, the case is REMANDED for the following action:

1.  Request directly from the SSA complete copies of any determination on a claim for disability benefits, as well as any re-adjudications, from that agency as well as the records, including medical records, considered in adjudicating/re-adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, documentation must be included in the claims folder and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

2.  Obtain the VA treatment records from the San Juan VA Medical Center from April 2009 to the present time and associate them with the claims file or have them uploaded to Virtual VA.  

3.  Ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted, such as consideration of whether the Veteran should be provided a more recent examination in connection with the claim on appeal.  

4.  Thereafter, the claim of entitlement to special monthly pension by reason of the need for regular aid and attendance of another person or by reason of being permanently housebound should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate supplemental statement of the case.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



__________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

